PRESIDING JUSTICE JIGANTI, dissenting: I respectfully dissent from the opinion of the majority because I believe that the record is abundantly clear that the plaintiff has never had an evidentiary hearing on the issue of damages. As stated by the majority, a review of Judge Loverde’s order of September 2, 1986, shows that the issue of damages had not been decided on that date but was instead continued for a hearing. After a number of continuances, the parties appeared before Judge Schwaba on December 19, 1986. The only pleadings before the court were the plaintiff’s complaint seeking damages for breach of the lease and the defendants’ answer denying certain allegations of the complaint. The issues were joined. There was no motion to dismiss. The trial judge on that date entered an order denying the relief requested in the plaintiff's complaint. The order recited the fact that the denial was “due to the order of [Judge] Lo verde of September 2, 1986, and the payment of $7,900.” The plaintiff filed a motion for rehearing alleging that the trial judge indicated to counsel on December 19, 1986, that he had been advised by Judge Loverde that the matter had been settled on September 2, 1986. The petition further alleged that the trial judge was in error in finding that a settlement of the damages claim had occurred because the text of the September 2 order expressly stated that the issue of damages was continued for a hearing. A hearing on the plaintiff’s motion for rehearing was held on January 20, 1987. The report of proceedings shows that counsel for the plaintiff argued that the damages issue had never been settled and that the plaintiff was entitled to a hearing on its claim. The defendants did not dispute the plaintiff’s allegations in the petition for rehearing that the damages claim was never settled and that no evidentiary hearing had been held on December 19 or on any other date. Nor did they dispute the plaintiff’s statement to that effect in open court at the hearing on the plaintiff’s petition for rehearing. The only comment by the defendants at that hearing was that the trial court on December 19 “reviewed the file extensively and all the supporting memorand[a]” before issuing the order denying the plaintiff’s claim for relief. The trial judge nevertheless stated that there had been “a very full and extensive hearing” on December 19 and that the court made findings on that date. The plaintiff on appeal asks this court to vacate the order of dismissal so that he can have an evidentiary hearing on the issues joined by the complaint and answer. The majority states that it cannot agree that the plaintiff was deprived of an evidentiary hearing because the trial court recalled that a “very full and extensive hearing” took place on December 19 and the plaintiff has failed to include in the record a report of proceedings for that date. In my view, the record before us is sufficient to show that no such hearing took place on that date. The trial judge’s comments regarding a full and extensive hearing obviously refer to a hearing on the matter of whether a settlement occurred on September 2, 1986, and not to a hearing on the merits of the plaintiff’s damages claim. Most significantly, the defendants did not contend in the trial court and do not contend in this court that a hearing on the merits of the plaintiff’s claim occurred on December 19. A similar situation arose in the case of Kahn v. Deerpark Investment Co. (1969), 115 Ill. App. 2d 121, 253 N.E.2d 121. In that case, the plaintiff attempted to avoid review of a judgment in its favor by arguing that because there was no report of proceedings on record, the reviewing court was bound to presume that there existed sufficient evidence to support the trial court’s decision. The plaintiff maintained that in the absence of a report of proceedings, several statements of fact made by the defendants on appeal were unsupported by the record. In rejecting this argument, the reviewing court pointed out that a memorandum of law had been filed in the trial court by the defendant which stated the pertinent facts and in which the plaintiff apparently acquiesced because it did not reply that the facts were other than as stated in the memorandum. In the instant cause, we are not concerned with the facts as such, but merely with the issue of whether or not an evidentiary hearing was held on the issues that were joined. The plaintiff made allegations both in his petition for rehearing and in argument before the court assuming the fact that there had been no evidentiary hearing. There was never any contest on this issue. There should be no contest now. I would reverse.